DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-11-29 (herein referred to as the Reply) where claim(s) 16-27 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Drawing Objections
 The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
The drawings are deficient in showing the claimed features of the independent claim(s):
a first node that receives, from a third node, identification information (that identifies a second node) 
the first node receiving, from the second node, an indication to report the first node’s buffer size
the first node transmitting, to the second node, the first node’s buffer size


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 16, 21, 26 and 17-20, 22-25, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) is directed to the subject matter of:
a first node that receives, from a third node, identification information (that identifies a second node) 
the first node receiving, from the second node, an indication to report the first node’s buffer size
the first node transmitting, to the second node, the first node’s buffer size

However, the Examiner could not find a clear description of the claimed subject matter (hence why there are also a Drawing Objections). The Remarks section in RCE filed 2021-11-29 indicated support could be found in para. 0129-0133 of the originally filed application. These paragraphs correspond to the embodiments depicted in FIGs. 4, 5, 6a. However, FIGs. 4, 5, 6a discloses a handover path updating technique for retransmission. There is no mention of buffer size nor identification information for indicating a node that should receive the buffer size (identifying a second node that is indicated as a node which should receive the buffer size) in said paragraphs. In particularly the Examiner does not see a corresponding first node, second node, and third node in the cited paragraphs as the claims effectively require three distinct nodes to perform the claimed invention.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 20, 25
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) were amended to effectively replace the subject matter of the previous version of claims and are now directed to:
a second node transmitting to a first node, information indicating a radio link failure (RLF) of the second node, and 
the first node initiates a connection re-establishment procedure in response to the information indicating the RLF of the second node. 

However, the Examiner could not find a description of the claimed subject matter. The Remarks section in RCE filed 2021-11-29 indicated support could be found in para. 0129-0133 of the originally filed application but is no text corresponding to the claimed subject matter. In fact, the terms “RLF,” “radio link,” “failure,” “fail,” “re-establishment,” or “procedure” are not present at all in However, the Examiner could not find a clear description of the claimed subject matter (hence why there are also a Drawing Objections). The Remarks section in RCE filed 2021-11-29 indicated support could be found in para. 0129-0133 of the originally filed application.  the entire Specification.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUANG_342 (US20200107342) in view of Hong_180 (US20130039180)
Claim(s) 16
KUANG_342 teaches
	a transceiver; and Network device including a processor / CPUs <FIG(s). 1, 12, 3; para. 0161, 0281-0282>.
	a controller configured to: Network device including a processor / CPUs <FIG(s). 12, 17, 18, 19, 3; para. 0140-0142, 0156-0158, 0281-0282, 0320>.
receive, from a third node, information identifying a second node for transmitting information, the node indicated by the identification information being a second node, 
First interpretation: Parent node (first node) receives a message from a target node (third node), including an identifier of a switching node (second node).  The message is used to updated routing information at the parent nodes in order to properly transmit information (i.e., packets to be routed) to the switching node using the updated topology after the switching node changes relay association. 
Second interpretation: A relay node (first node) receives from a parent node (third node), information identifying a switching node (second node). The message is used to updated routing information at the relay node in order to properly transmit information to the switching node using the updated topology after the switching node changes relay association. For example, FIG 5 shows RN 5 receiving information from RN7 about RN9. <FIG(s). 4; para. 0175-0182, 0186, 0190-0196, 0201, 0215-0217>.
transmit, to the second node, the information based on the identification information received from the third node. Packets to be routed are forwarded to the switching node based on the updated topology, which was updated using the switching node identifier previously received. <FIG(s). 4; para. 0175-0182, 0186, 0190-0196, 0201, 0215-0217>.
KUANG_342 does not explicitly teach
information that is information on an available buffer size of the first node from the first node, 
receive, from a second node, information indicating to report the information on the available buffer size of the first node, and 
transmit, to the second node, the information on the available buffer size of the first node based on the identification information received from the third node.
However in a similar endeavor, Hong_180 teaches
information that is information on an available buffer size of the first node from the first node, The apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
receive, from the second node, information indicating to report the information on the available buffer size of the first node, and  A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
transmit, to the second node, the information on the available buffer size of the first node. Reception device, transmits to a wireless apparatus, a ACK frame includes available buffer size field. The apparatus may request the reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
KUANG_342 teaches the known principle that a third node can provide a first node with identifying information that identifies a second node. Subsequently, the first node uses the identifying information to later send information to the second node. That is, KUANG_342 teaches a third node informing the first node with identifier of a second node that the first node should later send information to. KUANG_342 fails to teach (i) that the information is particularly buffer information and (ii) that the first node receives an indication from the second node that prompts the first node to send the information to the second node (i.e., the second node sends a request, to the first node, to send the information). Hong_180 demonstrates that (i) and (ii) were also well known in the art. Consequently, the Examiner’s sentiment is that the invention directed to a well known principle applied to buffer size information but the fact that the information buffer size information is given little patentable weight as you could simply switch out the adjective of “buffer size” with another type of information and the invention is effectively the same/unaffected.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 with the embodiment(s) disclosed by Hong_180. One of ordinary skill in the art would have been motivated to make this modification in order to limit a number of packets to be transmitted by a transmission device based on information about an implementation scheme of a receive buffer of a reception device, thereby reducing network overhead. See para. 0045.
Claim(s) 26
KUANG_342 teaches
	a transceiver; and Network device including a processor / CPUs <FIG(s). 1, 12, 3; para. 0161, 0281-0282>.
	a controller configured to: Network device including a processor / CPUs <FIG(s). 12, 17, 18, 19, 3; para. 0140-0142, 0156-0158, 0281-0282, 0320>.
generate identification information indicating a node which is to receive information 
Second interpretation: A relay node (first node) receives from a parent node (third node), information identifying a switching node (second node). The message is used to updated routing information at the relay node in order to properly transmit information to the switching node using the updated topology after the switching node changes relay association. For example, FIG 5 shows RN 5 receiving information from RN7 about RN9. <FIG(s). 4; para. 0175-0182, 0186, 0190-0196, 0201, 0215-0217>.
	wherein the information is transmitted from the first node to the second node based on the identification information transmitted to the first node. Packets to be routed are forwarded to the switching node based on the updated topology, which was updated using the switching node identifier previously received. <FIG(s). 4; para. 0175-0182, 0186, 0190-0196, 0201, 0215-0217>.
KUANG_342 does not explicitly teach
information on an available buffer size of a first node from the first node, 
	wherein information indicating to report the information on the available buffer size of the first node is transmitted from the second node to the first node, and 
However in a similar endeavor, Hong_180 teaches
information on an available buffer size of a first node from the first node, , The apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
	wherein information indicating to report the information on the available buffer size of the first node is transmitted from the second node to the first node, A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receive information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 with the embodiment(s) disclosed by Hong_180. One of ordinary skill in the art would have been motivated to make this modification in order to limit a number of packets to be transmitted by a transmission device based on information about an implementation scheme of a receive buffer of a reception device, thereby reducing network overhead. See para. 0045.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUANG_342 (US20200107342) in view of Hong_180 (US20130039180), and further view of LU_700 (US20210105700)
Claim(s) 17
As discussed above KUANG_342 in view of Hong_180 teaches the information indicating to report the information on the available buffer size of the first node
However neither references teaches that the receiving or transmitting communicating via an application layer used for an integrated access and backhaul (IAB) network. That is,
KUANG_342 does not explicitly teach
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and 
	wherein the is transmitted via the adaptation layer associated with the IAB network.
However in a similar endeavor, LU_700 teaches
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network. IAB nodes in an IAB network communicate message using the F1AP layer, which is considered an application layer. <para. 0026, 0163-0172, 0177-0180, 0228; Claim 10>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 and Hong_180 with the embodiment(s) disclosed by LU_700. One of ordinary skill in the art would have been motivated to make this modification in order to implement the inter-layer interaction in wireless relay networks. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUANG_342 (US20200107342) in view of Hong_180 (US20130039180), and further view of Shih_218 (US20200008218)
Claim(s) 18, 27
KUANG_342 does not explicitly teach
wherein the third node corresponds to donor central unit in an integrated access and backhaul (IAB) network.
However in a similar endeavor, Shih_218 teaches
	wherein the third node corresponds to donor central unit in an integrated access and backhaul (IAB) network. An IAB node in the IAB network can be a CU donor node <FIG(s). 6A; para. 0068, 0072-0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 and Hong_180 with the embodiment(s) disclosed by Shih_218. One of ordinary skill in the art would have been motivated to make this modification in order to reduce uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system. See para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUANG_342 (US20200107342) in view of Hong_180 (US20130039180), and further view of Filsfils_370 (US20140169370)
Claim(s) 19
KUANG_342 does not explicitly teach
wherein the identification information indicating the second node indicates a next hop node to receive a packet transmitted from the first node.
However in a similar endeavor, Filsfils_370 teaches
	wherein the information identifying the second node indicates a next hop node on a backhaul path to receive a packet transmitted from the first node. Network node can receive packets including a stack of segment IDs, where each segment ID corresponds to the next hop device. Therefore taught is a scenario in which an intermediate node (first node) receives a segment stack from prior node (third node) where the segment stack includes a segment ID identifying subsequent node (second node). . Accordingly, the segment ID in the stack indicates intermediate node transmits the data down the path toward the subsequent node. For example FIG 2A, node B receives from node A a segment stack that identifies node Z and P as further destinations <FIG(s). 2A; para. 0025, 0033, 0035, 0046-0047, 0051>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 and Hong_180 with the embodiment(s) disclosed by Filsfils_370. One of ordinary skill in the art would have been motivated to make this modification in order to elimination of dependence on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets in multihop networks. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of KUANG_342 (US20200107342)
Claim(s) 21
Hong_180 teaches
	a transceiver; and Wireless apparatus include a controller and receiver/transmitter block <FIG(s). 5, 7, 9; para. 0141-0147>.
	a controller configured to: Wireless apparatus include a controller and receiver/transmitter block <FIG(s). 5, 7, 9; para. 0141-0147>.
transmit, to a first node, information indicating to report the information on an available buffer size of the first node, and  A wireless apparatus may request a reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. Accordingly, the request functions and acts as the claimed "information indicating to report information on available buffer size of the first node." <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
receive, from the first node, the information on the available buffer size of the first node,  Wireless apparatus receives, from a reception device, a ACK frame includes available buffer size field. The apparatus may request the reception device for the block ACK frame based on the information of the reception device. Thereafter, the apparatus receives information about a state of the receive buffer from the reception device through the block ACK frame. <FIG(s). 2; para. 0064-0065, 0067-0068, 0125-0129>.
As dissed above, Hong_180 teaches information on the available buffer size of the first node is transmitted by the first node.
Hong_180 does not explicitly teach
	wherein identification information indicating the second node is transmitted from a third node to the first node, and wherein the identification information indicating a second node is to receive the information of the first node is transmitted by the first node.
However in a similar endeavor, KUANG_342 teaches
wherein identification information indicating the second node is transmitted from a third node to the first node, and wherein the identification information indicating a second node is to receive the information of the first node is transmitted by the first node. First interpretation: Parent node (first node) receives a message from a target node (third node), including an identifier of a switching node (second node).  The message is used to updated routing information at the parent nodes in order to properly transmit information (i.e., packets to be routed) to the switching node using the updated topology after the switching node changes relay association. 
Second interpretation: A relay node (first node) receives from a parent node (third node), information identifying a switching node (second node). The message is used to updated routing information at the relay node in order to properly transmit information to the switching node using the updated topology after the switching node changes relay association. For example, FIG 5 shows RN 5 receiving information from RN7 about RN9. <FIG(s). 4; para. 0175-0182, 0186, 0190-0196, 0201, 0215-0217>.
Hong_180 teaches (i) that the information is particularly buffer information and (ii) that the first node receives an indication from the second node that prompts the first node to send the information to the second node (i.e., the second node sends a request, to the first node, to send the information). Hong_180 demonstrates that (i) and (ii) were also well known in the art. Hong_180  does not teach the first node receiving identifying information (of the second node) from a third node. However, KUANG_345 teaches the known principle that a third node can provide a first node with identifying information that identifies a second node. Subsequently, the first node uses the identifying information to later send information to the second node. That is, KUANG_342 teaches a third node informing the first node with identifier of a second node that the first node should later send information to. 
Consequently, the Examiner’s sentiment is that the invention directed to a well known principle requesting and receiving buffer information combined with the other well known principle that other network nodes can provide identifying information that will later be used in communication.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 with the embodiment(s) disclosed by KUANG_342. One of ordinary skill in the art would have been motivated to make this modification in order to reduce redundant signaling due to topology changes in a network. See para. 0148-0149; FIG(S). 2.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of KUANG_342 (US20200107342), and further view of LU_700 (US20210105700)
Claim(s) 22
As discussed above Hong_180 in view of KUANG_342 the information indicating to report the information on the available buffer size of the first node
However, neither references teaches that the receiving or transmitting communicating via an application layer used for an integrated access and backhaul (IAB) network. That is,
Hong_180 does not explicitly teach
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network. 
However in a similar endeavor, LU_700 teaches
wherein the information is received via an adaptation layer associated with an integrated access and backhaul (IAB) network, and wherein the information is transmitted via the adaptation layer associated with the IAB network. Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and KUANG_342 with the embodiment(s) disclosed by LU_700. One of ordinary skill in the art would have been motivated to make this modification in order to implement the inter-layer interaction in wireless relay networks. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of KUANG_342 (US20200107342), and further view of Shih_218 (US20200008218)
Claim(s) 23
Hong_180 does not explicitly teach
wherein the third node corresponds to a donor central unit in an integrated access and backhaul (IAB) network.
However in a similar endeavor, Shih_218 teaches
wherein the third node corresponds to a donor central unit in an integrated access and backhaul (IAB) network. An IAB node in the IAB network can be a CU donor node <FIG(s). 6A; para. 0068, 0072-0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and KUANG_342 with the embodiment(s) disclosed by Shih_218. One of ordinary skill in the art would have been motivated to make this modification in order to reduce uplink (UL) delay in multi-hop Integrated Access and Backhaul (IAB) in a wireless communication system. See para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of KUANG_342 (US20200107342), and further view of Filsfils_370 (US20140169370)
Claim(s) 24
Hong_180 does not explicitly teach
wherein the identification information indicating the second node indicates a next hop node to receive a packet transmitted from the first node.
However in a similar endeavor, Filsfils_370 teaches
wherein the identification information indicating the second node indicates a next hop node to receive a packet transmitted from the first node. Network node can receive packets including a stack of segment IDs, where each segment ID corresponds to the next hop device. Therefore taught is a scenario in which an intermediate node (first node) receives a segment stack from prior node (third node) where the segment stack includes a segment ID identifying subsequent node (second node). . Accordingly, the segment ID in the stack indicates intermediate node transmits the data down the path toward the subsequent node. For example FIG 2A, node B receives from node A a segment stack that identifies node Z and P as further destinations <FIG(s). 2A; para. 0025, 0033, 0035, 0046-0047, 0051>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and KUANG_342 with the embodiment(s) disclosed by Filsfils_370. One of ordinary skill in the art would have been motivated to make this modification in order to elimination of dependence on a particular Open Systems Interconnection (OSI) model data link layer technology to forward packets in multi-hop networks. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUANG_342 (US20200107342) in view of Hong_180 (US20130039180), and further view of KWON_897 (US20120276897)
Claim(s) 20
KUANG_342 does not explicitly teach
wherein the controller is further configured to:
receive, from the second node, information indicating a radio link failure (RLF) of the second node, and 
initiate a connection re-establishment procedure in response to the information indicating the RLF of the second node.
However in a similar endeavor, KWON_897 teaches
receive, from the second node, information indicating a radio link failure (RLF) of the second node, and initiate a connection re-establishment procedure in response to the information indicating the RLF of the second node. UE experiences a RLF and attempts an RRC connection re-establishment. by sending a request, including RLF information to a network entity such as eNB. The eNB then initiates the connection re-establishment for the UE in response to receiving the request. <FIG(s). 7; para. 0017-0018, 0097-0099, 0105-0107, 0120; Claim 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUANG_342 and Hong_180 with the embodiment(s) disclosed by KWON_897. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods for reporting information about the cause of RLF in a wireless communication system. See para. 0007-0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hong_180 (US20130039180) in view of KUANG_342 (US20200107342), and further view of KWON_897 (US20120276897)
Claim(s) 25
Hong_180 does not explicitly teach
wherein the controller is further configured to transmit, to the first node, information indicating a radio link failure (RLF) of the second node, and 
	wherein a connection re-establishment procedure is initiated by the first node in response to the information indicating the RLF of the second node.
However in a similar endeavor, KWON_897 teaches
wherein the controller is further configured to transmit, to the first node, information indicating a radio link failure (RLF) of the second node, and  wherein a connection re-establishment procedure is initiated by the first node in response to the information indicating the RLF of the second node. UE experiences a RLF and attempts an RRC connection re-establishment. by sending a request, including RLF information to a network entity such as eNB. The eNB then initiates the connection re-establishment for the UE in response to receiving the request. <FIG(s). 7; para. 0017-0018, 0097-0099, 0105-0107, 0120; Claim 9>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Hong_180 and KUANG_342 with the embodiment(s) disclosed by KWON_897. One of ordinary skill in the art would have been motivated to make this modification in order to improved methods for reporting information about the cause of RLF in a wireless communication system. See para. 0007-0008.

Relevant Cited References
US20150133122

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
However, some aspects of Remarks made in submission 2021-09-03 are relevant as the same prior art is applied to the amended claims herein as similarly applied in action mailed 2021-06-24. Remarks made in submission 2021-09-03 appear to construe the target node to the third node but note in the rejections made herein the target node is mapped to the claimed third node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415